Citation Nr: 0719023	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-37 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of back 
and head injuries with headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In that decision, the RO denied 
service connection for a back and head injury with headaches, 
residual of an automobile accident, and confirmed a previous 
denial of service connection for bilateral hearing loss.  

The Board notes that the RO previously denied a claim for 
bilateral hearing loss in February 1996 and March 1996 rating 
decisions.  Thus, the Board has recharacterized the issue on 
appeal as whether the veteran has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for bilateral hearing loss.

The veteran testified at a RO hearing in January 2004, and at 
a video conference hearing in February 2005.  The hearing 
transcripts have been associated with the claims file.  

The issues of service connection for residuals of back and 
head injuries with headaches, and service connection for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

Evidence received since the March 1996 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  Evidence received subsequent to the March 1996 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2005); Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Thus, VCAA notice must include an explanation of 
the meaning of both "new" and "material" evidence, and 
must describe the particular type of evidence necessary to 
substantiate any service connection elements found to be 
insufficiently shown at the time of the prior final denial.  
The April 2003 notice letter provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the March 
1996 rating decision.  Although VA did not provide the 
veteran with adequate notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, No. 04-181 
(U. S. Vet. App. Mar. 31, 2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  In 
the present case, however, the RO can cure any notice 
deficiency on remand.      

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In February 1996 and March 1996 rating decisions, the RO 
previously considered and denied a claim for service 
connection for bilateral hearing loss.  The Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
Thus, the Board has recharacterized the issue on appeal as 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for bilateral hearing loss.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2006).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Evidence may be new and material where it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even if it does not warrant revision of a previous decision.  
Hodge v. West, 155 F.3d 1356 (1998).  If the Board determines 
that the evidence submitted is new and material, it must 
reopen the case and evaluate the appellant's claim in light 
of all the evidence.  Justus v. Principi, 3 Vet. App. at 512.  

The last final rating decision was in March 1996.  In that 
decision, the RO denied the veteran's initial claim for 
bilateral hearing loss finding that his claim was not well 
grounded. 

Evidence received subsequent to the March 1996 rating 
decision includes (1) copies of service medical records; (2) 
a May 2005 statement in which the veteran stated that he had 
hearing tests completed at VA and was issued hearing aids 
after 1996; (3) VA treatment records dated from March 2001 to 
October 2001; (4) a January 2004 RO hearing transcript; (5) a 
February 2005 Board hearing transcript; and (6) release of 
information forms submitted in February 2005 in which the 
veteran identifies further treatment records for bilateral 
hearing loss.  Copies of service medical records submitted by 
the veteran were duplicative of service medical records all 
ready on file and are not new.  The veteran's statements 
identifying treatment for bilateral hearing loss, VA 
treatment records, and his hearing transcripts have not been 
previously submitted and are new.  

VA treatment records from March 2001 to October 2001 do not 
indicate any complaints, treatment, or diagnoses for 
bilateral hearing loss.  The Board finds, however, that the 
veteran's statements identifying treatment for bilateral 
hearing loss and statements made during RO and Board hearings 
are material.  During his RO and Board hearings, the veteran 
identified having an in-service injury.  During the February 
2005 Board hearing, the veteran's daughter indicated that the 
veteran had been without hearing reportedly since he got 
married.  The veteran's hearing transcripts contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed injury or disability.  Newly 
identified evidence may establish the presence of a post-
service hearing loss disability.  

The Board finds that new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  However, as 
explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal 
is granted. 






REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c) (2006); See also Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.")

In March 2005, the veteran identified several VA and private 
healthcare providers on VA release of information forms in 
support of his claimed bilateral hearing loss, and back and 
head injuries.  Identified health care providers include: Dr. 
Vessey, St. Charles Hospital, Mercy Hospital, Toledo 
Hospital, St.Vincent's, and the Glendale Veterans Clinic, all 
located in Toledo, Ohio; Dr. Robert Hawkins in Sylvania, 
Ohio; Dr. Hendricks in Maumee, Ohio; as well as VA medical 
centers in Ann Arbor and Detroit, Michigan.  In order to give 
the veteran every consideration with respect to the present 
appeal and to ensure due process, the Board finds that a 
remand is necessary to obtain any outstanding medical records 
from these newly identified sources.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should, with the veteran's 
assistance, obtain any outstanding, 
identified medical records and should 
associate them with the claims file.  
Identified health care providers include: 
Dr. Vessey, St. Charles Hospital, Mercy 
Hospital, Toledo Hospital, St.Vincent's, 
and the Glendale Veterans Clinic, located 
in Toledo, Ohio; Dr. Robert Hawkins in 
Sylvania, Ohio; Dr. Hendricks in Maumee, 
Ohio; and VA medical centers in Ann Arbor 
and Detroit, Michigan.  All private 
treatment records should be requested 
directly from the healthcare providers.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  The RO should then review the record, 
undertake any other indicated 
development, and readjudicate the 
veteran's claims.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


